--------------------------------------------------------------------------------

Exhibit 10.4

English Translation of
Amendment to the Equity Transfer Agreement

Parties

Party A:

 * 

Fan Shaowen, Chinese National ID Number: 51010319530317097X
Address: 10 University Road, Building 7, Unit 2, #5, Wuhou District, Chendu
 



Chen Aimin, Chinese National ID Number: 510103195503280962
Address: 9 Guanghua Street, Unit 2, #7, Jinjiang District, Chendu
 



Chen Aiguo, Chinese National ID Number: 510202195304160027
Address: 11 Linshi Xiang, #5 (1-2), Yuzhong District, Chongqing
 



Yang Gang, Chinese National ID Number: 512901196405130415
Address: 16 Guojiaqiaozheng Street, Building 1, 9th Floor, #4, Wuhou District,
Chendu

Party B:

 * 

LOGIC EXPRESS LTD ("Logic")
Address: Drake Chambers, Road Town, Tortola, British Virgin Islands
Authorized Representative: Zhao Chaoming, Chief Executive Officer

Party C: Chongqing Dalin Biologic Technology Co., Ltd (hereinafter "Party C")

Address: Room 1-2 Unit 5 No 11 Lingshi Street Yuzhong District Chongqing
Legal Representative: Fan Shaowen, Chairman of the Board

WHEREAS on September 26, 2008, Logic entered into an equity transfer agreement
(the "Equity Transfer Agreement") with Party C.

NOW THEREFORE the Parties to this Amendment, through amicable consultation based
on the principle of mutual cooperation and benefit, in order to further specify
the rights and obligations of the Parties and to ensure a successful and smooth
equity transfer registration (the "Registration") with the Administration of
Industry and Commerce ("AIC"), hereby agree as follows:

I.

Section 1-2.1 of the Equity Transfer Agreement reads,

"Both Parties agree that Party A must not, prior to such equity transfer is
registered with local AIC, distribute in name of Party C the undistributed
profits (including the as-audited undistributed profits in Qianfeng Co as of
June 30, 2008 (as shown in the Audit Report Su Gong S[2008]E7037, which is
attached as Exhibit I)) to which Party C is entitled from Qianfeng Co., and such
undistributed profits should remain with Qianfeng Co. and be enjoyed by Party C
after such equity transfer."

1

--------------------------------------------------------------------------------

The section is now amended as below,

"The undistributed profits as of September 30, 2008 should remain with Qianfeng
and be distributed to the post-Equity Transfer shareholders of Party C. The net
income generated by Qianfeng between October 1, 2008 and December 31, 2008 shall
be distributed to the pre-Equity Transfer shareholders of Party C. The amounts
shall be calculated on the basis of the audited results acceptable to the
parties."

II.

Section 1-2.2 of the Equity Transfer Agreement reads:

"Should Party B fail to pay off 90% of the transfer price for such equity
transfer prior to December 31, 2008, Party A and Party B will distribute the
profits, to which Party C is entitled in Qianfeng Co., in proportion to the
actual transfer price paid by Party B during the period from July 1, 2008 to the
date when the aforementioned price is paid off; namely, Party B will be entitled
to the profits at a ratio that is 90% of the proportion of its actual payment of
the transfer price and Party A will be entitled to the remaining profits."

The section is now amended as below:

"Should Party B pay 90% of the Transfer Price on or before March 31, 2009, the
post-Equity Transfer shareholders of Party C shall be entitled to Party C's
share of profits generated by Qianfeng after January 1, 2009. Should Party B
fail to pay 90% of the Transfer Price on or before March 31, 2009, Party C's
share of profits in Qianfeng (the "Undistributed Profits") between January 1,
2009 and the date Party B pays off 90% of the Transfer Price shall be
distributed to Party A and Party B on a pro rata basis (determined by the
proportions of Party A and Party B's equity interest in Party C in connection
with Party B's actual payment toward the Transfer Price). Namely, Party B shall
be entitled to the Undistributed Profits multiplied by 90% of the percentage of
Party B's actual payment of the Transfer Price. Party A will be entitled to the
remaining profits. When Party B pays off 90% of the Transfer Price, Party C's
share of profits in Qianfeng shall be distributed to the post-Equity Transfer
shareholders of Party C."

III.

Section 1-4.2 of the Equity Transfer Agreement reads:

"Within 10 working days of the completion of due diligence by Party B, Party B
should pay Party A 50% of the transfer price, namely RMB 83,390,000 as the
second installment."

The section is now amended as below,

"After the execution of this Amendment and within 3 working days after Party B
receives the payment instruction from Party A, Party B shall pay Party A 50% of
the Transfer Price, namely RMB 83,390,000 as the second installment."

IV.

 Section 1-4.3 of the Equity Transfer Agreement reads:

"Within 10 working days of the registration with the AIC of such 90% equity
interests in Party C previously held by Party A under the name of Party B, Party
B should pay Party A 40% of the transfer price in amount of RMB 77,760,000."

2

--------------------------------------------------------------------------------

The section is now amended as below:

"Within 10 working days after the completion of the Registration of the 90%
equity interest in Party C under the name of Party B or under the name of a
company designated by Party B, Party B shall pay Party A 40% of the transfer
price in amount of RMB 77,760,000."

V.

Pursuant to the Equity Transfer Agreement, Party B designated Logic Holdings
(Hong Kong) Limited as the assignee to register the 90% equity interest in Party
C previously held by Party A. To ensure smooth transfer and registration, Party
A and Party B agree that Party A and Logic Holdings (Hong Kong) Limited will
enter into a separate equity transfer agreement. This agreement will be entered
for the sole purpose of equity transfer registration. Party A and Party B shall
only execute the Equity Transfer Agreement and this Amendment.

VI.

Party A warrants that Qianfeng's board shall have seven (7) directors, and Zou
Shutang, Jiang Yongzhong, Chen Aimin and Yang Gang from Party C will be
directors. Party A further warrants that A) after the execution of this
Amendment, the two directors of Qianfeng, Zou Shutang and Jiang Yongzhong, shall
immediately authorize Chen Aimin and Yang Gang, respectively, on their behalf,
to exercise all their rights empowered by the board of Qianfeng. The
authorization shall remain effective until Zou Shutang and Jiang Yongzhong'
directorship expire and the authorization is irrevocable; B) after Party B pays
the second installment pursuant to Section 1.4.2 of the Equity Transfer
Agreement, Chen Aimin and Yang Gang shall, at the request of Party B, exercise
their rights and obligations in the board of Qianfeng as well as the rights
authorized by Zou Shutang and Jiang Yongzhong; and C) after Party B pays the
second installment pursuant to Section 1.4.2 of the Equity Transfer Agreement,
Party C shall promptly propose to Qianfeng to hold a shareholders' meeting to
elect the above-mentioned four directors recommended by Party B to serve on
Qianfeng's board.

VII.

Party B will pledge its 82.76% equity interest ownership in Shandong Taibang
Biological Products, Co. Ltd. to Party A as a guarantee for Party B and Logic
Holdings (Hong Kong) Limited to fulfill their obligations under the Equity
Transfer Agreement and this Amendment. Prior to the registration of Party C's
equity interest by Party B, Party B shall enter into an equity interest pledge
agreement with Party B and provide Party A with all required documents for the
pledge and related registration.

This Amendment shall be executed in six copies with two copies for each of Party
A, Party B and Party C. This Amendment shall be effective and legally binding
upon execution.

3

--------------------------------------------------------------------------------

This Amendment has been duly executed on December 12, 2008 in the city of
Guiyang, Guizhou, PRC.

The parties hereby execute and attach seals as follows:

 

Party A:

/s/ FAN Shaowen

/s/ CHEN Aimin

/s/ CHEN Aiguo

/s/ YANG Gang

 

Party B: LOGIC EXPRESS LTD

Representative: /s/ Chao Mingzhao

 

Party C:

Legal Representative (Authorized Representative):

/s/ FAN Shaowen

(Seal of Chongqing Dalin Biologic Technology Co., Ltd Attached)

4

--------------------------------------------------------------------------------